DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 8,384,085), hereinafter “Kimura”, of record, in view of Yamazaki et al. (US 9,356,098), hereinafter “Yamazaki”.

Regarding claim 1, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),
wherein the liquid crystal element (4013) comprises a pixel electrode (4030), a liquid crystal layer (4008), and a common electrode (4031) (see Fig. 15),
wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),
wherein the scan line (154a) and the signal line (111a) each comprise a metal layer (col. 15, lines 30-47, and col. 19, line 60 – col. 20, line 17),
wherein a structure of the first transistor (4010) is different from a structure of the second transistor (4011) (see Figs. 15, 31 and col. 58, line 65 – col. 59, line 3),
wherein each of a first semiconductor layer (133a, Fig. 31A; 137a, Fig. 31B) of the first transistor (Pixel portion TFT) and a second semiconductor layer (133b, Fig. 31A; 137b; Fig. 31B) of the second transistor (Driver circuit portion TFT) is provided over and in direct contact with a first insulating layer (230) (see Figs. 31A, 31B and col. 58, lines 51-64),
wherein the first semiconductor layer (133a, 137a) comprises a first metal oxide (col. 16, lines 20-67),
wherein the second semiconductor layer (133b, 137b) comprises a second metal oxide (col. 16, lines 20-67),
wherein the first transistor (190, 4010) comprises a first region (e.g., 111b, Figs. 2, 13, 14) directly connected to the pixel electrode (180, Figs. 2, 13, 14; 4030, Fig. 15),
wherein the second transistor (4011, Fig. 15; Driver circuit portion TFT, Fig. 31) comprises a second insulating layer (140) over the second semiconductor layer (137b) (see Fig. 31B) and a first upper gate electrode (158c and/or 168c) over the second insulating layer (140) (see Fig. 31B),
wherein each of the pixel electrode (180, 4030), the common electrode (4031), and the first region (111b) comprises a conductive material transmitting visible light (col. 13, lines 5-9; col. 22, lines 10-19; and col. 32, lines 46-53), and
wherein visible light passes through the first region (111b) and the liquid crystal element (4013) and is emitted to outside of the display device (see Figs. 15-16 and col. 13, lines 28-42).
Kimura fails to explicitly disclose wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other.
However, Yamazaki discloses a display device (see Figs. 23-33, 40-46), wherein an upper end of a side surface of the second insulating layer (272) and a lower end of a side surface of the first upper gate electrode (274) coincide with each other (see Figs. 23-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other, as in Yamazaki, into the display device of Kimura to add an impurity element to the exposed semiconductor film to increase conductivity (Yamazaki, col. 45, line 64 – col. 46, line 6; col. 48, lines 30-37; col. 53, lines 46-58).

Regarding claim 2, Kimura discloses wherein the first transistor (Pixel portion TFT) comprises a first lower gate electrode (210a, Fig. 31B) overlapped with the first semiconductor layer (137a) (see Fig. 31B), and
wherein the first upper gate electrode (158c and/or 168c) overlaps with the second semiconductor layer (137b) (see Fig. 31B).

Regarding claim 6, Kimura discloses wherein the first region (111b) comprises a third metal oxide (col. 14, lines 41-60), and
wherein the third metal oxide in the first region contains one or more kinds of metal elements contained in the first metal oxide (col. 14, lines 41-60 and col. 16, lines 20-67).

Regarding claim 10, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),
wherein the liquid crystal element (4013) comprises a pixel electrode (4030), a liquid crystal layer (4008), and a common electrode (4031) (see Fig. 15),
wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),
wherein the scan line (154a) and the signal line (111a) each comprise a metal layer (col. 15, lines 30-47, and col. 19, line 60 – col. 20, line 17),
wherein the first transistor (4010, Fig. 15; Pixel portion TFT, Fig. 31) comprises:
a first lower gate electrode (210a, Fig. 31B);
a first insulating layer (230, Fig. 31) over the first lower gate electrode (210a);
a first semiconductor layer (137a, Fig. 31B) over and in direct contact with the first insulating layer (230); and
a first conductive layer (116) over and in contact with the first semiconductor layer (137a) (see Fig. 31B, col. 8, lines 7-31 and 59-63, and col. 19, lines 21-29), the first conductive layer (116) directly connected to the pixel electrode (180, Figs. 2, 13, 14; 4030, Fig. 15),
wherein the second transistor (4011, Fig. 15; Driver circuit portion TFT, Fig. 31) comprises:
a second semiconductor layer (133b, 137b) over and in direct contact with the first insulating layer (230) (see Fig. 31);
a second insulating layer (140) over the second semiconductor layer (137b) (see Fig. 31B); and
a first upper gate electrode (158c and/or 168c) over the second insulating layer (140) (see Fig. 31B),
wherein each of the first semiconductor layer (137a) and the second semiconductor layer (137b) comprises a metal oxide (col. 16, lines 20-67), and
wherein each of the pixel electrode (180, 4030), the common electrode (4031), and the first conductive layer (116) comprises a conductive material transmitting visible light (col. 22, lines 10-19; col. 25, lines 33-36; and col. 32, lines 46-53).
Kimura fails to explicitly disclose wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other.
However, Yamazaki discloses a display device (see Figs. 23-33, 40-46), wherein an upper end of a side surface of the second insulating layer (272) and a lower end of a side surface of the first upper gate electrode (274) coincide with each other (see Figs. 23-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other, as in Yamazaki, into the display device of Kimura to add an impurity element to the exposed semiconductor film to increase conductivity (Yamazaki, col. 45, line 64 – col. 46, line 6; col. 48, lines 30-37; col. 53, lines 46-58).

Regarding claim 11, Kimura discloses a display device (see Figs. 1-31) comprising:
a display portion (4002, Fig. 15); and
a driver circuit portion (4004, Fig. 15),
wherein the display portion comprises a liquid crystal element (4013), a first transistor (4010), a scan line (154a, Figs. 2, 13, 14), and a signal line (111a, Figs. 2, 13, 14),
wherein the driver circuit portion (4004) comprises a second transistor (4011, Fig. 15),
wherein the liquid crystal element (4013) comprises a pixel electrode (4030), a liquid crystal layer (4008), and a common electrode (4031) (see Fig. 15),
wherein each of the scan line (154a) and the signal line (111a) is electrically connected to the first transistor (190, Figs. 2, 13, 14; 4010, Fig. 15),
wherein the scan line (154a) and the signal line (111a) each comprise a metal layer (col. 15, lines 30-47, and col. 19, line 60 – col. 20, line 17),
wherein the first transistor (4010, Fig. 15; Pixel portion TFT, Fig. 31) comprises:
a first lower gate electrode (210a, Fig. 31B);
a first insulating layer (230, Fig. 31) over the first lower gate electrode (210a);
a first semiconductor layer (137a, Fig. 31B) over and in direct contact with the first insulating layer (230), the first semiconductor layer (137a) comprising a first metal oxide (col. 16, lines 20-67) and overlapping with the first lower gate electrode (210a) (see Fig. 31B); and
a first conductive layer (116) over and in contact with the first semiconductor layer (137a) (see Fig. 31B, col. 8, lines 7-31 and 59-63, and col. 19, lines 21-29), the first conductive layer (116) directly connected to the pixel electrode (180, Figs. 2, 13, 14; 4030, Fig. 15),
wherein the second transistor (4011, Fig. 15; Driver circuit portion TFT, Fig. 31) comprises:
a second semiconductor layer (133b, 137b) over and in direct contact with the first insulating layer (230) (see Fig. 31), the second semiconductor layer (133b, 137b) comprising a second metal oxide (col. 16, lines 20-67);
a second insulating layer (140) over the second semiconductor layer (137b) (see Fig. 31B); and
a first upper gate electrode (158c and/or 168c) over the second insulating layer (140) (see Fig. 31B), the first upper gate electrode (158c and/or 168c) overlapping with the second semiconductor layer (137b) (see Fig. 31B), and
wherein each of the pixel electrode (180, 4030), the common electrode (4031), and the first conductive layer (116) comprises a conductive material transmitting visible light (col. 22, lines 10-19; col. 25, lines 33-36; and col. 32, lines 46-53).
Kimura fails to explicitly disclose wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other.
However, Yamazaki discloses a display device (see Figs. 23-33, 40-46), wherein an upper end of a side surface of the second insulating layer (272) and a lower end of a side surface of the first upper gate electrode (274) coincide with each other (see Figs. 23-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an upper end of a side surface of the second insulating layer and a lower end of a side surface of the first upper gate electrode coincide with each other, as in Yamazaki, into the display device of Kimura to add an impurity element to the exposed semiconductor film to increase conductivity (Yamazaki, col. 45, line 64 – col. 46, line 6; col. 48, lines 30-37; col. 53, lines 46-58).

Regarding claims 8, 18 and 20, Kimura discloses wherein the first transistor (Pixel portion TFT) further comprises a second upper gate electrode (154a, Fig. 31) overlapping with the first semiconductor layer (137a).

Regarding claims 9, 19 and 21, Kimura discloses wherein the second transistor (Driver circuit portion TFT) further comprises a second lower gate electrode (210b and/or 220a) overlapped with the second semiconductor layer (133b, 137b) (see Fig. 31).

Regarding claims 12, 14 and 16, Kimura discloses a display module (see Figs. 15-16) comprising:
the display device (see Fig. 15B, 16) according to claim 1; and
a circuit board (4018, Fig. 15B; 2609, 2612, Fig. 16).

Regarding claims 13, 15 and 17, Kimura discloses an electronic device (see Figs. 22-26) comprising:
the display module according to claim 12 (Figs. 15-16); and
at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (see Figs. 22-26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 8,384,085) in view of Yamazaki et al. (US 9,356,098), as applied to claim 2 above, and further in view of Sakakura et al. (US 8,742,422), hereinafter “Sakakura”, of record.

Regarding claim 4, Kimura in view of Yamazaki discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose wherein a portion of the scan line is the first lower gate electrode.
However, Sakakura discloses a display device (see Figs. 1-15), wherein a portion of the scan line is the first lower gate electrode (411) (see Fig. 1, col. 13, lines 18-32, and col. 24, lines 3-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion of the scan line is the first lower gate electrode, as in Sakakura, into the display device of Kimura and Yamazaki to supply a gate voltage to at least the lower gate electrode, if not both the lower and upper gate electrodes, thereby controlling threshold voltage of the transistor for effective imaging display.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10 and 11, along with the amendments, have been considered but are moot because the new ground of rejection does not rely on solely the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  Therefore, the new ground of rejection under 35 U.S.C. 103 over Kimura in view of Yamazaki is considered appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896